Citation Nr: 0915079	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-14 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to special monthly pension (SMP) benefits by 
reason of the need for regular aid and attendance (A&A) of 
another person or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

This case was remanded by the Board in October 2007 for 
further development and is now ready for disposition.

The Board notes that the RO originally denied the Veteran's 
claim for entitlement to nonservice-connected pension, to 
include SMP benefits, in March 2002 because he was determined 
to be currently employed and thus not totally and permanently 
disabled.  

In September 2003, he again filed claims for entitlement to 
nonservice-connected pension and SMP benefits, and the Board 
may proceed with an de novo adjudication of these issues on 
the merits, regardless of the reasons for the prior denial, 
because claims for nonservice-connected pension benefits are 
not subject to the provisions of 38 U.S.C.A. § 5108 that 
require "new and material evidence" to be submitted to 
reopen a previously and finally disallowed claim.  Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for 
nonservice-connected pension filed following final denial of 
previous nonservice-connected pension claim is a new claim 
not subject to new-and-material evidence requirement). 


FINDINGS OF FACT

1.  The Veteran's annual reported income exceeds the maximum 
annual income for nonservice-connected disability pension 
benefits.

2.  As the Veteran is not eligible to receive improved 
pension benefits, there is no basis for an award of SMP by 
reason of the need for regular aid and attendance (A&A) of 
another person or by reason of being housebound.


CONCLUSIONS OF LAW

1.  The Veteran's countable income is excessive for receipt 
of nonservice-connected disability pension benefits.  38 
U.S.C.A. §§ 1521, 1522 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2008).

 2.  The criteria for entitlement to SMP based on the need 
for regular A&A of another person or by reason of being 
housebound are not met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted a claim for nonservice-connected 
pension benefits in September 2004.  In his application, he 
also indicated that he was seeking special monthly pension by 
reason of the need for regular aid and attendance of another 
person or by reason of being housebound.   

A veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
his or her countable income.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.23, 3.273.  Payments from any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received, unless specifically excluded. 38 C.F.R. § 
3.271.  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received 
on a one-time basis) will be counted, for pension purposes, 
for a full 12-month annualization period following receipt of 
the income.  38 C.F.R. § 3.271(c). 

Basic entitlement to such pension exists if, among other 
things, a veteran's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the 
same force and effect as published in VA regulations.  38 
C.F.R. § 3.21 (2008).  

Effective December 1, 2002, the MAPR was $9,690 for a veteran 
without a spouse or child.  Thereafter, effective December 1, 
2003, the MAPR for a veteran without a spouse or child was 
$9,894; effective December 1, 2004 it was $10,162; effective 
December 1, 2005, it was $10,579; effective December 1, 2006, 
it was $10,929; effective December 1, 2007, it was $11,181; 
and effective December 1, 2008, the MAPR for a veteran 
without a spouse or child was $11,830.  See 38 C.F.R. §§ 
3.21, 3.23(a)(1); VA Manual M21-1, Part I, Appendix B (2003-
2008).  The maximum income allowed by M21-1 is higher for 
veterans who are housebound without dependents or required 
the need of the aid and attendance of another.

Certain unreimbursed medical expenses (in excess of five 
percent of the MAPR) may be excluded from countable income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g) (2008).  Income from Social 
Security Administration (SSA) disability benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  
 
In this case, the RO denied the Veteran's claim of 
entitlement to nonservice-connected pension benefits, to 
include SMP benefits, on the basis that his income was 
excessive for receipt of those benefits.  

Notably, the RO did not address whether the Veteran was 
totally and permanently disabled for pension purposes, which 
is also a prerequisite for receipt of such benefits for 
veterans under the age of 65, as is this claimant.  However, 
the Board need not adjudicate this issue because he is 
nonetheless ineligible to receive pension benefits, 
regardless of whether he was totally and permanently 
disabled, as his reported income exceeds the maximum annual 
income allowed for nonservice-connected disability pension 
benefits.

The Board initially notes that, despite the RO's written 
request for more detailed financial information, Veteran's 
failed to fully and accurately complete his income and 
expense verification sheet.  However, SSA records and the 
Veteran's statements are nonetheless sufficient to determine 
whether his countable income exceeds the maximum amount 
allowed for receipt of pension benefits.

The Veteran's reported in his claim for benefits that he last 
worked September 2003.  According to an employment pay stub, 
as of the pay period ending September 14, 2003, he had earned 
$23,720 in wages for the year.  Following that time period, 
however, he reported no other wage earnings, despite claiming 
that he had obtained part-time employment in 2004.  

Regardless of whether he was in receipt of any additional 
wages from the period beginning September 2003, the income he 
received for SSA disability benefits alone is enough to 
render him ineligible for VA pension.  According to SSA 
records, he began receiving disability benefits in November 
2003, and received $1,930 for 2003.   Given his prior 
reported wage earnings, he received $25,650 in countable 
income for 2003, which clearly exceeds the MAPR for the 
period prior to December 2003 of $9,690.  

Further, SSA records reveal that he received net benefits in 
the amount of $12,266 in 2004, $12,480 in 2005, $12,696 in 
2006, and $13,482 in 2007.  As these amounts are considered 
countable income for purposes of calculating eligibility to 
disability pension benefits under 38 C.F.R. § 3.271, the 
Board finds that his annual income exceeded the MAPR for 
2003, 2004, 2005, 2006, and 2007 ($9,894, $10,162, $10,579, 
$10,929, and $11,181, respectively).  

Importantly, the Veteran has not reported that his SSA income 
payments have changed since that time.  Therefore, for the 
purpose of analyzing his entitlement to VA pension benefits, 
the Board will view the record in the light most favorable to 
him and presume that he has continued to receive the same 
amount of SSA income in 2008.  Even assuming that his SSA 
benefits did not increase in 2008, his SSA income would 
nonetheless still exceed the MAPR, effective December 2008, 
for a veteran without a spouse or child, which was $11,830. 
 
Further, the evidence does not show that the Veteran has 
incurred unreimbursed medical expenses (in excess of five 
percent of the MAPR), which may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.   In fact, by way 
of correspondence dated March 2008, he indicated that he did 
not have any medical expenses. Therefore, no additional 
amounts can be counted as unreimbursed medical expenses for 
VA pension purposes. 
 
Comparing the Veteran's countable income of each year 
beginning in 2003 to the corresponding MAPR, the Board finds 
that his countable income exceeds the MAPR for all applicable 
years.  While the Board understands the financial difficulty 
he may be experiencing, his countable income nonetheless 
precludes him from receiving nonservice-connected pension 
benefits.  

It is noted that the Veteran was informed by the RO that 
unreimbursed medical expenses could be subtracted from his 
SSA income for purposes of computing income limits, and he 
was encouraged to provide more specific financial information 
to no avail.  The Board emphasizes that the duty to assist is 
not a one-way street.  See, e.g., Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 
 
In summary, the relevant evidence indicates that the 
Veteran's countable income, when considering his SSA benefits 
alone, exceeds the statutory limits for basic eligibility for 
VA nonservice-connected disability pension benefits.  

The Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer (General Counsel) of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West Supp. 2007).  Specifically, the governing 
legal authority specifically prohibits the payment of VA 
disability pension benefits to veterans whose countable 
income exceeds the MAPR, as is the case here.  

Under these circumstances, the Board has no alternative but 
to find that the Veteran is not eligible for nonservice-
connected disability pension benefits because his countable 
income exceeds the MAPR. 
 
Next, the Veteran is also seeking SMP based on the need for 
regular A&A or by reason of being housebound.  To qualify for 
SMP, however, he must first establish his entitlement to 
improved pension benefits.  See 38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351(b), (c), (d) and 3.352 
(2008).  

However, as discussed above, since the Veteran is found to be 
ineligible to receive nonservice-connected pension benefits, 
his claim of entitlement to SMP based on the need for regular 
A&A or by reason of being housebound has no legal merit.  

Because the claimant's income exceeds the amount authorized 
by governing statutory or regulatory authority, the Board may 
not award payment of benefits.  See Zimick v. West, 11 Vet. 
App. 45, 50 (1998) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
[Federal] Treasury "must be authorized by a statute")).  
Accordingly, the Board concludes that the criteria for 
entitlement to nonservice-connected death pension benefits 
and SMP benefits have not been met. 
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  The 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal.  Thus, VCAA notice is not 
applicable and further action is required.

ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.

Entitlement to SMP benefits by reason of the need for regular 
A&A of another person or by reason of being housebound is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


